Title: To Thomas Jefferson from Edward Meeks, 16 June 1801
From: Meeks, Edward
To: Jefferson, Thomas


               
                  Sir
                  Cincinnati North-Western Territory16 June 1801
               
               The Subscriber living in the North Western Territory and at the Solicitations of a Number of Friends has Presumed to Address your Excellency at this time and praying that a favour may be confered on him, Should your Excellency deem him worthy of Your patronage in So great a Degree, Which is the Appointment to the Office of Marshal of the Sixth Federal Destrict, which Includes the Indiania & No Western Territorys, over which Judge Innes of Kentucky does preside and which he presumes is not yet filled—Your Patitioner has ever been a desided friend to the Revolutionary principles & Establishment of this Country and a Strict adherent to it’s Govornment and Laws, he is a Native of the State of New York and would beg leave to refer your Excellency to your Worthy Colleague Aaron Burr Esqr Vice President, for further Information of himself and Family, as he was for many years living a Neighbour to that Gentleman and likewise resided some time in Alexandria previous to Setteling in this Country, I wish your Excellency to have all the Information in Regard to my character he may require, which can be furnished from New York Virginia & in this country and will furnish any Security that may be required for the true performance of the Office, This Favour Should your Excellency in his Wisdom and Goodness think proper to confer, will ever make a lasting Impression of Gratitude on your patitioners Mind
               
               With the highest Veneration for your Excellencys character & Person I have the Honour to Subscribe Myself your Obt verry Humble Servant
               
                  
                     Edward Meeks
                  
               
               
                  (I presume some of my Virginia Friends will wait on his Excellency on this Business to give any Satisfaction that may Appear Necessary)—
               
               
                  E M
               
            